In an action to recover damages for personal injuries, in which the complaint was dismissed at the close of plaintiff’s case on the ground that the *786plaintiff was guilty of contributory negligence as a matter of law, judgment reversed on the law and a new trial granted, costs to abide the event. We are of the opinion that, upon the evidence submitted, the question of plaintiff’s contributory negligence was one of fact for the jury. Young, Hagarty, Davis and Johnston, JJ., concur; Lazansky, P. J., not voting.